DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/891,878, filed on 06/03/2020, now US patent No. 11,229128.

Information Disclosure Statement
The IDS(s) filed on 01/10/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/10/2022 is acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,229,128. This is a statutory double patenting rejection.
Regarding claim 1, The [US 11,229,128] discloses a display device comprising:
a housing;
a roller disposed inside the housing;
a display unit configured to be rolled around the roller;
a first arm and a second arm, wherein one end of the first arm is rotatably coupled to the display unit and another end of the first arm is rotatably coupled to the second arm;
a lead screw disposed inside the housing;
a slider configured to move along the lead screw according to a rotation of the lead screw; and
a rod comprising one end rotatably coupled to the slider and another end rotatably coupled to the second arm such that the second arm is raised and lowered based on movement of the slider along the lead screw;
wherein the rod and the second arm are rotatably coupled via at least a first connection member and a first intermediate member,
wherein the first connection member is configured to pass through the second arm and the rod and the first intermediate member is configured to surround a portion of the first connection member which passes through the second arm (claim 1, lines 1-23).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. [2018/0160554].
Regarding claim 1, Kang et al., disclose a display device (figures 1-64) comprising:
a housing (30, figures 3-7);
a roller (143, figures 5-7) disposed inside the housing;
a display unit (20, figures 3-4, 7 and 63-64) configured to be rolled around the roller (figures 5-7);
a first arm (911a/911b, figures 63-64) and a second arm (912a/912b, figures 63-64), wherein one end of the first arm (an end portion connects the display unit at 951a/951b, figures 63-64) is rotatably coupled to the display unit and another end (another end portion connects at a join 913a/913b, figures 63-64) of the first arm is rotatably coupled to the second arm;
a lead screw (840a/840b, figures 63-64) disposed inside the housing;
a slider (860a/820b, figures 63-64) configured to move along the lead screw according to a rotation of the lead screw; and
a rod (870a/870b, figures 63-64) comprising one end rotatably coupled to the slider (860a/860b, figures 63-64) and another end rotatably coupled to the second arm (912a/912b, figures 63-64) such that the second arm is raised and lowered based on movement of the slider along the lead screw;
wherein the rod and the second arm are rotatably coupled via at least a first connection member and a first intermediate member (figures 63-64),
wherein the first connection member is configured to pass through the second arm and the rod and the first intermediate member is configured to surround a portion of the first connection member which passes through the second arm (figures 63-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/09/2022